[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            OCTOBER 3, 2007
                             No. 07-10540                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                D. C. Docket No. 04-00179-CR-2-JHH-PWG

UNITED STATES OF AMERICA,


                                                 Plaintiff-Appellee,

                                  versus

ALONZO HOUSTON,

                                                 Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________


                             (October 3, 2007)

Before BLACK, MARCUS and FAY, Circuit Judges.

PER CURIAM:
      Alonzo Houston appeals his 384-month sentence for bank robbery, in

violation of 18 U.S.C. § 2113(a) and (d) (Count 1), and brandishing a gun during

and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii)

(Count 2). Specifically, Houston argues that the district court erred by using a

presumptively void prior state court conviction to sentence him as a career offender

under U.S.S.G. § 4B1.1(a) and (b). For the reasons discussed more fully below,

we affirm.

      After a jury convicted Houston of the above offenses, the district court

determined that Houston was a career offender for sentencing purposes based on

two prior state court convictions for robbery. Houston appealed his convictions

and sentences, relying on United States v. Booker, 543 U.S. 220, 125 S.Ct. 738,

160 L.Ed.2d 621 (2005). We affirmed his convictions, but vacated his sentence

and remanded to the district court for resentencing, reasoning that the district court

had violated Booker by treating the Sentencing Guidelines as mandatory.

      Upon remand, the district court resentenced Houston as a career offender

and, in doing so, also rejected his argument that one of his predicate state robbery

convictions was void because it stemmed from an indictment that included two

robbery charges, but listed the same victim in each. Houston submitted the

indictment and a transcript from the state proceedings into evidence. The



                                           2
indictment shows that Houston was charged with two counts of robbery and lists

the victim of both counts as Eugene Chambers. The transcript presents testimony

from Eugene Chambers’s wife, Gayle, who indicates that she and her husband

were both at their store when Houston robbed it. The district court was not

convinced by this argument and resentenced Houston as a career offender.

      We review the district court’s classification of a defendant as a career

offender de novo. United States v. Farris, 77 F.3d 391, 397 (11th Cir. 1996). The

career offender provision of the Sentencing Guidelines provides that

      [a] defendant is a career offender if (1) the defendant was at least
      eighteen years old at the time the defendant committed the instant
      offense of conviction; (2) the instant offense of conviction is a felony
      that is either a crime of violence or a controlled substance offense; and
      (3) the defendant has at least two prior felony convictions of either a
      crime of violence or a controlled substance offense.

U.S.S.G. § 4B1.1(a).

      In regard to the third prong of this test, we have held that the sentencing

court “cannot ignore or discount for any purpose a prior conviction that has not

been invalidated in a prior proceeding.” United States v. Phillips, 120 F.3d 227,

231 (11th Cir. 1997). Likewise, in United States v. Roman, 989 F.2d 1117, 1120

(11th Cir. 1993), we held that an appellant generally cannot attack collaterally

those prior convictions used by the district court in his federal sentencing

proceedings.

                                           3
       In Roman, however, we also recognized a limited exception to the

aforementioned rules, holding that if the defendant can sufficiently demonstrate

that an earlier conviction was “presumptively void,” the sentencing court is

constitutionally required to review the earlier conviction before relying on it.1 Id.

at 1118. While we stopped short of defining the presumptively void standard, we

suggested “that the kinds of cases that can be included in the ‘presumptively void’

category are small in number and are perhaps limited to uncounseled convictions.”

Id. Likewise, we later explained that “this category – which includes uncounseled

convictions. . . – encompasses errors of such magnitude as to call into question the

fundamental reliability of the conviction.” United States v. Owens, 15 F.3d 995,

996, 1001 (11th Cir. 1994) (citations omitted).

       Indeed, in Custis v. United States, 511 U.S. 485, 487-88, 496, 114 S.Ct.

1732, 1735-36, 1738, 128 L.Ed.2d 517 (1994), the Supreme Court considered a



       1
         Although the Custis Court was reviewing an enhancement under the Armed Career
Criminal Act (ACCA) of 18 U.S.C. 18 U.S.C. § 924(e) based on allegedly invalid prior convictions
and, in Roman, we were reviewing the use of an allegedly invalid prior conviction to calculate the
defendant’s criminal history category, we have applied the rule and exception to reviewing career
offender classifications and have held that relevant case law having to do with ACCA enhancements
and criminal history category calculations equally apply to career offender classification cases.
Farris, 77 F.3d at 397 n.10; see Custis, 511 U.S. at 487-88, 114 S.Ct. at 1735-36; Roman, 989 F.2d
at 118.




                                                4
defendant’s argument that his prior convictions were invalid for sentencing

purposes on ineffective-assistance-of-counsel grounds and declined to “extend the

right to attack collaterally prior convictions used for sentence enhancement beyond

the right to have appointed counsel,” thereby suggesting that a prior conviction is

not presumptively void unless the defendant was completely denied counsel.

      Here, Houston has not demonstrated that his sentence was based on a prior

conviction that was presumptively void. See Roman, 989 F.2d at 1118. Houston

has not alleged, and the record otherwise does not show, that the prior conviction

that he attacks now was uncounseled. Moreover, the ground on which Houston

challenges his prior conviction – that the indictment charged him with robbing the

same victim twice – does not implicate the fundamental reliability of that

conviction. See Owens, 15 F.3d at 1001. Specifically, because the transcript of

the listed victim’s wife’s testimony indicates that she was the other victim of

Houston’s robbery, it appears that the underlying indictment’s listing of Eugene

Chambers as the victim of both counts of robbery merely was a clerical mistake.

      Therefore, because the presumptive voidness standard encompasses only

those errors implicating the fundamental reliability of the underlying conviction

and generally covers uncounseled convictions, Houston has not shown that the

prior conviction in question was presumptively void. See Roman, 989 F.2d at



                                          5
1118; Custis, 511 U.S. at 496, 114 S.Ct. at 1738; Owens, 15 F.3d at 1001. Thus,

Houston was barred from collaterally attacking this prior conviction, and the

district court did not err in sentencing him as a career offender. See Phillips, 120

F.3d at 231; Farris, 77 F.3d at 397.2 Accordingly, we affirm Houston’s sentence.

       AFFIRMED.




       2
          On appeal, the government also argues that Houston is barred from challenging his prior
conviction as void by the law-of-the-case-doctrine, since he failed to raise that argument during his
first appeal and since we issued only a limited remand for the district court to impose a reasonable
sentence. We need not resolve this issue.

                                                 6